Citation Nr: 0910342	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to April 19, 1999, 
for an increased (compensable) rating for the residuals of a 
left ankle injury.

2.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD), prior to November 
2, 2006. 

3.  Entitlement to an initial rating for PTSD, rated as 50 
percent disabling on and after November 2, 2006.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in December 
2001 and October 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  The 
December 2001 rating decision found no clear and unmistakable 
error (CUE) in the evaluation of the Veteran's service-
connected residuals of a left ankle disorder from 1970 to 
1999 and denied service connection for PTSD.  The October 
2003 rating decision granted service connection for PTSD, 
assigning a 30 percent evaluation, effective from July 11, 
2001.  The Veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review. 

Subsequently, in a November 2008 rating decision, a 50 
percent rating for the Veteran's PTSD was assigned, effective 
from November 2, 2006, the date of the Veteran's VA 
examination.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 50 percent rating 
is not a full grant of the benefits sought on appeal, and 
since the Veteran did not withdraw his claim of entitlement 
to a higher rating, the matter remains before the Board for 
appellate review.

The Board previously reviewed the Veteran's claims in 
November 2004.  In that decision, the Board denied the 
Veteran's CUE claim because the March 25, 1971 rating 
decision was consistent with the evidence then of record and 
the laws and regulations in effect at the time, and remanded 
the Veteran's earlier effective date and initial rating claim 
for proper VCAA notice and a VA examination.  In the 
introduction of the November 2004 decision and remand, the 
Board noted that the underlying bases for the December 2001 
rating decision was that the issues ultimately perfected for 
appeal were (1) whether there was CUE in a March 1971 rating 
decision wherein the RO had assigned a noncompensable 
evaluation for the residuals of a left ankle injury, 
effective from July 1970; and (2) whether an earlier 
effective date for the assignment of the 20 percent 
evaluation for the Veteran's residuals of a left ankle 
injury, prior to April 19, 1999, was warranted.  The Board 
further found that although the CUE issue was perfected for 
appeal within the context of the earlier effective date 
issue, they were not inextricably intertwined, in that the 
CUE issue could be adjudicated first.  The Board found that 
there was no CUE in the March 1971 rating decision and the 
Veteran did not appeal that decision.  

In addition, as was noted above, the Board remanded the 
Veteran's earlier effective date claim for an increased 
(compensable) evaluation for the residuals of a left ankle 
injury, as well as his PTSD claim, for proper VCAA notice and 
to afford him a VA examination.  The Veteran was sent a VCAA 
notice letter in February 2005, which as discussed more fully 
below, the Board finds satisfied VA's duty to notify 
requirements in that the evidence does not show, nor does the 
Veteran contend, that any notification deficiencies have 
resulted in prejudice or otherwise affected the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  In addition, the Veteran was 
afforded a VA examination in November 2006.  Therefore, the 
Board finds that its remand directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

Furthermore, the Board notes that TDIU is "an alternate way 
to obtain a total disability rating without being rated 100 
percent disabled under the rating schedule."  Norris v. 
West, 12 Vet. App. 413, 421 (1999).  In essence, a TDIU claim 
is an increased rating claim.  Id.  Accordingly, under 38 
C.F.R. § 3.155(c), a separate formal claim for TDIU is not 
necessary once a claim for an increased rating has been 
filed.  In these circumstances, VA must accept an informal 
request for TDIU as a claim.  Thus, any evidence in the 
claims file or under VA control submitted subsequent to the 
original increased rating claim that indicates that there is 
"current service-connected unemployability" requires 
adjudication of the "reasonably raised" claim for TDIU.  
Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) (Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied with 
respect to a TDIU.)  In this case, the November 2006 VA 
examiner stated that the Veteran was incapable of gainful 
employment primarily due to his psychiatric problems 
(primarily PTSD and secondarily depression), and to a much 
lesser extent, minor physical problems.  Thus, given the 
circumstances of this case, to include the fact that there 
was "evidence of unemployability" at the time of the 
November 2006 VA examination, the inferred claim for TDIU is 
referred to the RO for initial adjudication.  See Roberson v. 
Principi, supra; Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  By a rating action dated in March 1971, the RO assigned a 
non-compensable disability evaluation for the residuals of a 
left ankle injury, after granting service connection for the 
same; and, after being sent notice of the decision to his 
address of record, there is no evidence that the Veteran 
appealed that decision.

3.  On April 19, 1999, the Veteran filed a claim for an 
increased rating for the residuals of a left ankle injury. 

4.  In August 1999, the RO assigned a 10 percent disability 
rating for the residuals of a left ankle injury, effective 
from April 19, 1999.  The Veteran appealed that decision, and 
in September 2000, the RO assigned a 20 percent disability 
evaluation for the residuals of a left ankle injury, 
effective from April 19, 1999.

5.  There is no communication from the Veteran or his 
representative prior to April 19, 1999, that constitutes a 
formal or informal claim for an increased rating for the 
residuals of a left ankle injury.

6.  For the one year prior to April 19, 1999, it was not 
factually ascertainable that an increased (compensable) 
rating was warranted for the Veteran's residuals of a left 
ankle injury. 

7.  Prior to November 2, 2006, the Veteran's PTSD is 
manifested by nightmares, intrusive thoughts, hypervigilance, 
exaggerated startle response, avoidant behaviors, panic 
attacks, flattened affect, difficulty concentrating and 
Global Assessment of Functioning scores ranging from 45 to 
60; those manifestations, overall, are indicative of moderate 
impairment in occupational and social functioning.

8.  Prior to November 2, 2006, the Veteran's PTSD is not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogic, 
obscure or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately or effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and the inability to establish 
and maintain effective relationships.

9.  On and after November 2, 2006, the Veteran's PTSD is 
manifested by recurrent and intrusive thoughts, avoidant 
behaviors, restricted affect, poor grooming, nihilistic 
delusions, hypervigilance, exaggerated startle response and 
Global Assessment of Functioning score of 45; those 
manifestations, overall, are indicative of severe impairment 
in occupational and social functioning.

10.  On and after November 2, 2006, the Veteran's PTSD is not 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 19, 
1999, for the grant of an increased (compensable) rating for 
the residuals of a left ankle injury have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2008).

2.  Prior to November 2, 2006, the criteria for a higher 
initial evaluation of 50 percent, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2008).

3.  On and after November 2, 2006, the criteria for a higher 
initial evaluation of 70 percent, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran's with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran's of 
what is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

With regard to the Veteran's earlier effective date claim, 
development notice for the Veteran's claim for an increased 
rating was issued in June 1999, prior to the passage of the 
VCAA.  However, as was noted above, an August 1999 rating 
decision granted an increased evaluation to 10 percent for 
his service-connected residuals of a left ankle disorder, and 
assigned April 19, 1999, the date the Veteran filed his claim 
for an increased compensable rating, as the effective date 
for that 10 percent disability rating.  The Veteran filed a 
February 2000 notice of disagreement (NOD), at which time he 
indicated his disagreement with both the rating and effective 
date assigned in the August 1999 rating decision.  As was 
also noted above, a September 2000 rating decision 
subsequently granted a 20 percent evaluation, effective from 
April 19, 1999 and the Veteran continued his appeal for an 
earlier effective date. 

Nevertheless, the claim for an earlier effective date for the 
grant of the 20 percent evaluation for the residuals of a 
left ankle disorder is downstream of the claim for an 
increased evaluation for that disorder.  For such downstream 
issues, VA's General Counsel has held that a VCAA notice is 
not required where notice was afforded for the originating 
issue, which in this case, is the issue of entitlement to an 
increased evaluation.  The General Counsel concluded that a 
U.S. Court of Appeals for Veterans Claims (Court) decision 
suggesting otherwise was not binding precedent.  VAOPGCPREC 
8-2003, 69 Fed.Reg. 25180 (2004); see Grantham v. Brown, 114 
F.3d 1156 (1997).

The Board is aware of the Court's decision in Vazquez- Flores 
v. Peake, 22 Vet. App. 37 (2008) (holding that for an 
increased- compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life).  Although 
the Veteran was not given proper Vazquez notice in this case, 
the Court has held that a Veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  As is discussed more fully below, the Board 
finds that the entitlement to an earlier effective date is 
not shown as a matter of law, and as such, the Veteran has 
not been prejudiced by the failure to provide him with 
adequate Vazquez notice.  In any event, the Board notes that 
the Veteran received notice of the relevant rating criteria 
for his residuals of a left ankle disorder in a November 2000 
SOC, and notice of how a disability evaluation and effective 
date are assigned in a December 2008 letter.  Moreover, the 
Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 2008) 
(holding that the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements).



In any event, the Board notes that a notice letter dated in 
February 2005 notified the Veteran that he should submit 
medical or other evidence showing he had an increase in 
persistent or recurrent symptoms of his disability.  The 
letter went on to state that VA would get any VA medical 
records or other treatment records he informed them about.  
It also stated that he could submit his own statements or 
statements from other people describing his physical 
disability symptoms.  The letter concluded by stating that VA 
would review this evidence to see if [and when] it showed an 
increase in the severity of his service-connected disability.  

The Board observes that the February 2005 notice letter was 
sent pursuant to the November 2004 Board remand, and thus 
after the initial adjudication of the Veteran's claim.  In 
this regard, failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007) petition for cert. filed _ U.S.L.W._(March 21, 2008) 
(No. 07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that any errors as to the 
timing or contents of the February 2005 notice did not affect 
the essential fairness of the adjudication.  In addition, the 
Veteran was provided with the laws and regulations pertinent 
to his earlier effective date claim in a September 2000 
statement of the case (SOC), and subsequently, in November 
2003 and in July 2008, supplemental statements of the case 
were issued.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the contents or the 
timing of the VCAA notice for the Veteran's earlier effective 
date claim is not prejudicial.  See Sanders, 487 F.3d 881.  

As such, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
earlier effective date sought and that an earlier effective 
date would be assigned based on the evidence submitted 
showing when his disability increased in severity.  As was 
noted above, the relevant laws and regulations were discussed 
in the SOC, and reasons as to why an earlier effective date 
was not warranted under that criteria were identified.  The 
Veteran replied in October 2008 that he had no additional 
information or evidence to provide in support of his appeal 
for an earlier effective date for the residuals of his left 
ankle disorder.  38 U.S.C.A. § 5103A.  

With regard to the Veteran's initial rating claim, prior to 
the initial adjudication of the Veteran's claim for service 
connection for PTSD in December 2001, the RO sent the Veteran 
a letter, dated in July 2001, which satisfied the duty to 
notify provisions, except that it did not include how a 
disability rating and effective date would be assigned should 
service connection be granted.  In any event, because the 
claim for service connection was ultimately granted in this 
case, any defect in the notice or timing requirements was 
harmless error as to that claim.  Dingess, 19 Vet. App. at 
491; Goodwin, 22 Vet. App. at 137.  

Subsequently, the Veteran submitted an NOD with the initial 
disability rating assigned, triggering the notice obligations 
set forth in sections 7105(d) and 5103A of the statute.  The 
RO then fulfilled these notice obligations by issuing an 
April 2004 statement of the case (SOC) and July 2008 
supplemental statement of the case.  These documents informed 
the Veteran of the regulations pertinent to his appeal, 
including the applicable rating criteria, advised him of the 
evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  The Veteran replied in October 2008 
that he had no additional information or evidence to provide 
in support of his appeal of the initial disability rating.  
38 U.S.C.A. § 5103A.  In addition, after the Veteran notified 
the RO that he had no additional information or evidence to 
provide, his claim was readjudicated in a November 2008 
rating decision.  Therefore, a defect, if any, in the notice 
or timing requirements was cured by this subsequent 
adjudication.  Accordingly, the Board concludes that the 
notice obligations set forth in sections 7105(d) and 5103A of 
the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records, VA treatment records, Social Security 
Administration (SSA) records and private treatment records 
pertinent to the Veteran's claims are on file.  The Veteran 
has at no time referred to records that he wanted VA to 
obtain or that he felt were relevant to the claim that VA has 
not obtained on his behalf.  In fact, as noted above, the 
Veteran informed the RO in October 2008 that he had no 
additional information or evidence to provide in support of 
his appeal of the earlier effective date or initial 
disability rating.  Moreover, in addition to obtaining all 
relevant medical records, VA afforded the Veteran VA 
examinations in June 1999 and February 2004 to evaluate his 
service-connected residuals of a left ankle injury, and in 
May 2003, June 2005 and November 2006 to evaluate his 
service-connected PTSD.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  




LAW AND ANALYSIS

I.  Earlier Effective Date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.

The VA Office of General Counsel (OGC) explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The OGC concluded that, where a Veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In fixing an effective date for an award of increased 
compensation, VA must therefore make two essential 
determinations.  It must determine when a claim for increased 
compensation was received, and when a factually ascertainable 
increase in disability occurred.

A review of the record shows that the Veteran was initially 
awarded service connection for the residuals of a left ankle 
injury in a March 1971 rating decision.  A noncompensable 
disability rating was assigned, effective from July 24, 1970.  
Notice of the decision was sent to the Veteran's address of 
record.  The Veteran did not appeal this rating action.  The 
March 1971 rating decision is therefore final.  See 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.104(a) (2008).  

Notwithstanding the foregoing, the Board notes that a 
claimant may have a final decision revised on the grounds of 
clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  However, as was noted in the 
introduction, the Veteran's claim for CUE was denied in the 
November 2004 Board decision, which the Veteran did not 
appeal.  The July 1970 decision is final. 

On April 19, 1999, the Veteran filed a claim for an increased 
rating for his residuals of a left ankle injury.  The RO 
issued a rating decision in August 1999 that assigned a 10 
percent disability rating for the residuals of a left ankle 
injury, effective from April 19, 1999.  In a February 2000 
NOD, the Veteran appealed the assigned rating and effective 
date.  Subsequently, a September 2000 rating decision 
assigned a 20 percent evaluation, effective from April 19, 
1999.  The Veteran appealed the assigned effective date. 

Correspondence received from the Veteran between March 1971 
and April 1999 makes no reference to the Veteran's left 
ankle.  In other words, there is no evidence of a formal or 
informal claim prior to April 19, 1999.  The Veteran has not 
argued to the contrary.  Rather, he essentially contends that 
he has had the same disability at approximately the same 
severity since July 24, 1970, which is when he was initially 
granted service connection for the residuals of a left ankle 
injury.  In a July 2001 statement, his representative also 
argues that his ankle should have been evaluated pursuant to 
a different diagnostic code at that time.

In this regard, the Veteran's residuals of a left ankle 
injury were originally evaluated pursuant to Diagnostic Code 
5099.  Diagnostic Code 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  Here, Diagnostic Code 5099 was used 
to identify musculoskeletal system disabilities that were not 
specifically listed in the schedule, which in the Veteran's 
case, were the residuals of old trauma to his left ankle. 

However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the August 1999 rating decision changed the 
Diagnostic Code for evaluating the Veteran's residuals of a 
left ankle disorder to Diagnostic Code 5271, for limited 
motion of the ankle.  In that decision, the RO explained that 
the intent of the Schedule is to recognize painful motion 
with joint periarticular pathology as productive of 
disability.  It was also the intention to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The RO continued that crepitation either in the 
soft tissues such as tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased, and that flexion 
elicits such manifestations.  After discussing the results of 
the June 1999 VA examination, the RO found that the Veteran's 
service-connected left ankle injury, formerly evaluated under 
Diagnostic Code 5099, was now evaluated under Diagnostic Code 
5271 because the evidence now showed slight limitation of 
plantar flexion and painful motion.  A 10 percent rating was 
assigned.  Subsequently in a September 2000 rating, the RO 
increased the rating to 20 percent effective from April 19, 
1999.  The issue is whether the Veteran is entitled to a 
compensable rating prior to that date. 

The Board has carefully reviewed the evidence of record, and 
finds there is no competent evidence of record which makes it 
factually ascertainable that an increase in disability 
occurred at any time prior to April 19, 1999, to include 
within the year prior to the date of receipt of his claim for 
an increased rating, or April 19, 1998.  In this regard, the 
Board observes that in his April 1999 claim, the Veteran 
merely requested an increased evaluation for his service-
connected residuals of a left ankle injury and a VA 
examination.  He did not allege that he had any prior 
treatment records or statements which would show that his 
service-connected residuals of a left ankle injury had 
increased in severity prior to that date.  Furthermore, the 
Board notes that the private treatment records submitted for 
the Veteran's left ankle are dated from March 2000, after he 
filed his claim in April 1999.  Moreover, on VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, the Veteran indicated that he 
had not received any treatment prior to 2000.  Therefore, an 
earlier effective date for an increased compensable rating 
for the residuals of a left ankle injury is not warranted, 
and the proper effective date for the 20 percent rating is 
April 19, 1999, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

Therefore, the Veteran's claim for an effective date prior to 
April 19, 1999, for the grant of an increased (compensable) 
rating for the residuals of a left ankle injury must be 
denied as the preponderance of the evidence is against the 
claim.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to the Veteran's claim.

II.  Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's PTSD was assigned a 30 percent 
evaluation prior to November 2, 2006, and a 50 percent 
evaluation on and after November 2, 2006, which was the date 
of his VA PTSD examination.  

Pursuant to Diagnostic Code 9411, a 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veteran's Claims (Court) rejected the argument "that the 
DSM- IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effects that determines the level of impairment.  Id.

	A.  Prior to November 2, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
prior to November 2, 2006, the Veteran is entitled to an 
evaluation in excess of 30 percent for PTSD.  In this regard, 
the Board finds that the Veteran has met the criteria for an 
initial disability evaluation of 50 percent, but no higher.  
Although the Veteran did not meet all of the criteria set 
forth under Diagnostic Code 9411 for a 50 percent rating 
prior to November 2, 2006, as discussed above, it is not 
necessary that all of the particular symptoms described in 
the rating criteria for a particular degree of disability be 
present.  See Maurehan, supra.

In this case, the Veteran has been assigned GAF scores 
ranging from 45 to 60.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  However, as is discussed in more detail below, a 
GAF score is just one part of the medical evidence to be 
considered and it is not dispositive.  The Board must 
evaluate all of the evidence of record, including the GAF 
scores assigned, to determine the Veteran's overall level of 
disability.

Prior to November 2, 2006, the findings of record indicate 
that the Veteran's PTSD symptoms match some of the rating 
criteria under the 30 percent rating (depressed mood, sleep 
impairment, and panic attacks), the 50 percent rating 
(flattened affect, panic attacks, difficulty in establishing 
and maintaining effective work and social relationships) and 
the 70 percent rating (impaired impulse control such as 
unprovoked irritability with periods of violence).

The Board finds that prior to November 2, 2006, the clinical 
evidence more closely approximates the criteria reflecting 
occupational and social impairment consistent with a 50 
percent rating.  The Veteran's PTSD symptoms include mood 
disturbances such as depression, irritability and outbursts 
of anger.  The Veteran has difficulty maintaining social 
relationships.  For example, the Veteran is divorced, and 
stated that he has little contact with his ex-wife.  At the 
May 2003 VA examination, he also stated that his PTSD 
symptoms were the cause of his divorce.  Although the Veteran 
has maintained a relationship with his son and his daughter, 
at his June 2003 Social Security Administration (SSA) 
psychiatric evaluation, he stated that he had no friends.  At 
the May 2003 VA examination, the Veteran stated that he 
avoided crowds and that he isolated himself very much.  At 
the June 2005 VA examination, he reiterated that he avoids 
crowds or going into the grocery store at any time.  He also 
stated that he lived alone.  

Industrially, the record reflects that prior to November 2, 
2006, the Veteran was fired from his job at Target in March 
2001.  At the May 2003 VA examination, he stated that this 
was secondary to his depression.  At the June 2003 SSA 
evaluation, he elaborated that he went on long-term 
disability for his depression, but after a period, they fired 
him.  At the June 2005 VA examination, the Veteran stated 
that he supported himself on VA compensation and SSA 
benefits.  Nonetheless, the May 2003 VA examiner 
characterized the Veteran's PTSD symptoms, to include his 
occupational functioning, as mild to moderate.  Similarly, 
the June 2005 VA examiner stated that the Veteran's PTSD 
affected his occupational functioning moderately.

Since the Veteran has some of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as social isolation, irritability, 
difficulty concentrating, exaggerated startle response, 
hypervigilance and sleep disturbances, see Mauerhan, supra, 
the Board concludes that prior to November 2, 2006, the 
Veteran's overall level of disability more nearly 
approximates that consistent with a 50 percent rating.  
Although a May 2006 VAMC treatment record indicated that the 
Veteran's GAF score ranged from 50 to 60, which indicates 
moderate impairment, a GAF score is, of course, just one part 
of the medical evidence to be considered and it is not 
dispositive.  Thus, in evaluating all of the evidence of 
record prior to November 2, 2006, the Board finds that the 
Veteran's symptoms more nearly approximated moderate to 
severe social and occupational impairment, or a 50 percent 
disability evaluation.

However, neither the symptoms nor the GAF scores assigned, 
varying from 45 to 60, are consistent with a higher 
disability rating than 50 percent for the period prior to 
November 2, 2006.  For example, at the May 2003 VA 
examination, the Veteran was neatly groomed and appeared to 
have adequate hygiene.  His speech was fluent with a normal 
rate and rhythm.  He was cooperative and pleasant, and he did 
not demonstrate any abnormal movements or tics.  His affect 
was appropriate and his thought process was logical, 
sequential and goal directed.  He denied any suicidal or 
homicidal ideation.  His intellectual functioning was average 
based on conversation.  His insight and judgment were fair.  
Similarly, at the June 2003 SSA evaluation, he denied 
suicidal ideation, intent or plan.  His short and long term 
memory were good, and his speech was within normal limits.  
At the June 2005 VA examination, the Veteran was casually 
dressed and cooperative.  He had fair eye contact and no 
psychomotor retardation was noted.  He was oriented times 
three, and denied suicidal or homicidal ideation, delusion or 
paranoia.  His thought process was logical and sequential.  
His recent and remote memory were intact.  His judgment and 
insight were fair.  In addition, although the Veteran has 
difficulty with social and occupational relationships, he has 
been able to maintain a good relationship with his children.  
Thus, the Veteran is not unable to establish and maintain 
effective relationships.

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that prior to November 2, 2006, he 
meets the requirements for a 50 percent schedular rating, but 
no higher.  In this regard, although there is evidence of 
some impaired impulse control, including hypervigilance and 
periods of violence, there is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 70 percent disability rating; 
and the Veteran exhibits none of the criteria listed for a 
100 percent rating.  See 38 C.F.R. § 4.7.  In this regard, 
both the May 2003 and June 2005 VA examiner's characterized 
the Veteran's occupational and social impairment as no more 
than moderate.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a rating higher than 50 percent at any 
point prior to November 2, 2006; therefore no further staged 
ratings are appropriate.  See Fenderson, supra; Hart, supra.  
Thus, the Board finds that prior to November 2, 2006, a 50 
percent evaluation is appropriate and that there is no basis 
for awarding a higher evaluation for PTSD.  38 C.F.R. §§ 
4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for a 50 percent evaluation have 
been met for the period prior to November 2, 2006, and the 
appeal is granted to this extent, the criteria for a higher 
disability or total schedular evaluation for PTSD are not met 
for any portion of the appeal period prior to November 2, 
2006.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 50 percent for PTSD prior 
to November 2, 2006.  Since the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant an 
evaluation in excess of 50 percent for any portion of the 
appeal period prior to November 2, 2006.

	B.  On and After November 2, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that on 
and after November 2, 2006, the Veteran is entitled to an 
evaluation in excess of 50 percent for his service-connected 
PTSD.  In this regard, the Board finds that the Veteran has 
met the criteria for an initial disability evaluation of 70 
percent, but no higher, for the period on and after November 
2, 2006, the date of his VA PTSD examination.  Although the 
Veteran does not meet all the criteria set forth under 
Diagnostic Code 9411 for a 70 percent evaluation on and after 
November 2, 2006, as discussed above, it is not necessary 
that all of the particular symptoms described in the rating 
criteria for a particular degree of disability be present.  
See Maurehan, supra.

In this case, the Veteran was assigned GAF score of 45 at the 
November 2006 VA examination.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), which VA has 
adopted under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 
to 50 indicates serious symptoms or a serious impairment in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242(1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  However, as is discussed in more 
detail below, a GAF score is just one part of the medical 
evidence to be considered and it is not dispositive.  The 
Board must evaluate all of the evidence of record, including 
the GAF scores assigned, to determine the Veteran's overall 
level of disability.

The Board finds that on and after November 2, 2006, the 
clinical evidence in this case more closely approximates the 
Veteran's level of occupational and social impairment 
reflected in the criteria of a 70 percent rating.  In this 
regard, on and after November 2, 2006, the Veteran's PTSD 
symptoms include nightmares, sleep disturbance, avoidant 
behaviors, distressing thoughts, depressed mood, increased 
irritability, startle response and difficulty concentrating.  
The Veteran experiences extreme difficulty maintaining social 
relationships.  As was noted above, the Veteran is divorced.  
At the November 2006 VA examination, he stated that he has no 
close friends.  He stated that he has one male friend who he 
sees occasionally, but stated that he was alone 99 percent of 
the time.  The examiner noted that the Veteran got along with 
his two children, but that he did not see them frequently.  
As such, the Board finds that the Veteran is unable to 
maintain effective social relationships.

Industrially, the record reflects that the Veteran last 
worked in April 2001.  The Veteran indicated to the November 
2006 VA examiner that he was retired due to back and ankle 
problems, along with his psychiatric problems (PTSD and 
depression).  The Veteran's symptoms stemming from his PTSD 
were described by the examiner and reflect a level of 
severity that clearly interferes with his ability to maintain 
effective occupational relationships.

Following a careful review of the evidence, the Board 
concludes that the Veteran exhibits several symptoms 
described in the criteria for a 70 percent rating, including 
social and occupational impairment with deficiencies in most 
areas and the inability to maintain effective social 
relationships, along with several psychiatric symptoms not 
listed in the rating schedule such as nightmares, avoidant 
behavior, hypervigilance and exaggerated startle response.  
See Mauerhan, supra.  The 


Veteran's GAF score of 45 is indicative of serious 
impairment.  Although a GAF score is just one piece of the 
evidence to be considered and it is not dispositive, the 
Board finds that the Veteran's PTSD symptoms exhibited on and 
after November 2, 2006 are also indicative of serious 
impairment.  In this regard, the Veteran has no current 
hobbies and has lost interest in his past hobbies.  He 
reported that one month prior to the November 2, 2006 VA 
examination, that he got into a fight after being tailgated 
by another motorist.  The examiner noted that the Veteran 
lived a solitary life of poor quality.  In this regard, he 
was poorly groomed, restless and tense at the VA examination.  
His speech was soft, whispered and slow.  His mood was 
anxious and dysphoric.  The examiner also noted that he 
experienced nihilistic delusions.  

However, the examiner also noted that when asked about his 
two main psychiatric problems, PTSD and depression, the 
Veteran responded that he did not think that his depression 
was due entirely to his PTSD.  On his own, the Veteran added 
that he thought about 40 percent of his depression was due to 
his PTSD, and about 60 percent was due to other factors.  The 
examiner stated that in his opinion, based on his 
professional contacts with the Veteran, he thought that the 
Veteran's own assessment was an accurate depiction.  The 
examiner continued that the Veteran's impairments, such as 
his performance in employment, routine responsibilities, 
self-care, family functioning, social relationships and 
leisurely pursuits, were due partially to his PTSD and 
partially to an unrelated depression.  While the examiner 
also concluded that approximately 70 to 75 percent of the 
Veteran's impairment in functional status and impairment in 
quality of life was due to PTSD, this was somewhat 
inconsistent with his opinion that the Veteran's own 
assessment was an accurate depiction. However, resolving any 
reasonable doubt in the Veteran's favor, the Board finds that 
on and after November 2, 2006, the Veteran meets the 
requirements for a 70 percent schedular rating, but no 
higher.  In this regard, although there is some evidence of 
danger of hurting others and some evidence of difficulty 
maintaining minimal personal hygiene, there is insufficient 
evidence of symptomatology that more nearly approximates that 
which warrants the assignment of a total schedular 
evaluation.  See 38 C.F.R. § 4.7.  For example, at the 
November 2006 VA examination, the Veteran's speech was clear 
and coherent.  He was 


cooperative and attentive, and he was oriented times three.  
His judgment, insight and intelligence were average.  He did 
not report any hallucinations and he did not exhibit any 
inappropriate behavior, obsessive or ritualistic behaviors, 
panic attacks, homicidal or suicidal ideations.  His impulse 
control was good.  The examiner reported that he did not have 
a problem with activities of daily living, and his recent and 
remote memory was normal.  In addition, although the Veteran 
has difficulty with social relationships, he has maintained 
relationships with both his children and reported having one 
friend.  Thus, the Veteran has not been shown to have total 
occupational and social impairment.  In this regard, the 
November 2006 VA examiner stated that the Veteran did not 
exhibit total occupational and social impairment due to his 
PTSD and signs and symptoms.  The examiner did however, state 
that the Veteran's PTSD signs and symptoms resulted in 
deficiencies in most areas, which is contemplated by a 70 
percent rating. 

Additionally, the record contains no evidence showing the 
Veteran is entitled to a rating higher than 70 percent at any 
point on or after November 2, 2006; therefore no staged 
ratings are appropriate.  See Fenderson, supra; Hart, supra.  
Thus, the Board finds that a 70 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD on or after November 2, 2006.  38 C.F.R. 
§§ 4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for a 70 percent evaluation have 
been met for the period on and after November 2, 2006, and 
the appeal is granted to this extent, the criteria for a 
total schedular evaluation for PTSD are not met for any 
portion of the appeal period on and after November 2, 2006.  
In essence, the preponderance of the evidence is against an 
initial evaluation in excess of 70 percent for PTSD the 
period on and after November 2, 2006.  Since the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to the Veteran's claim.



	C.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis for 
either the period before or after November 2, 2006.  See 38 
C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran's has not contended that his 
service- connected PTSD has caused frequent periods of 
hospitalization.  Although the November 2006 VA examiner 
indicated that the Veteran was unable to maintain gainful 
employment primarily due to his PTSD, the November 2006 VA 
examiner stated that the Veteran's difficulties maintaining 
employment were also attributable to an unrelated depression 
and to a lesser extent, the Veteran's physical problems.  
More importantly, however, the Board finds that the rating 
criteria to evaluate PTSD reasonably describe the claimant's 
disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an effective date prior to April 19, 1999, for 
an increased (compensable) evaluation for the residuals of a 
left ankle injury is denied.

Prior to November 2, 2006, an increased 50 percent 
evaluation, but no higher, for PTSD, is granted, subject to 
the law and regulations governing the award of monetary 
benefits. 

On and after November 2, 2006, an increased 70 percent 
evaluation, but no higher, for PTSD is granted, subject to 
the law and regulations governing the award of monetary 
benefits. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


